DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by the Applicant on November 30, 2020.
Claims 1-2, 4-6, 8-15 and 17-20 are pending and have been examined. 
This action is made NON-FINAL.
Response to Arguments 

Applicant’s remarks with respect to 35 U.S.C. § 101 have been fully considered and are not persuasive. Some of Applicant’s remarks only address amendments. For clarity the Examiner is addressing aspects of Applicant’s arguments to further prosecution. A response to arguments regarding claim amendments which change the scope of the claims will be addressed in the action further below.
Regarding Applicant’s remarks that “the claims do not merely recite an abstract idea of "collecting and processing information relevant to setting an insurance premium" as stated in the Office Action.” Applicant Remarks pg. 8. Stating further, “While not expressing agreement with the rejections, Applicant has nonetheless amended claims 1, 13 and 14 to expedite allowance of the present application. Specifically, Applicant has made amendments to further recite the two-stage information processing to reduce the workload on the remote computing device. Claim 1 is representative.” Id. at pg. 7. 
As amended, claim 1 recites: 
(abstract language emphasized in bold, additional claim limitation underlined)
1. A system for collecting and processing information relevant to setting an insurance premium for a real property, the system comprising: a plurality of sensors located to generate sensor data representing a plurality of conditions of the real property wherein the sensor data includes data representing doors or windows, security lighting, thermal, audio, smoke, and security alarms; a local electronic device including a first processor, the first processor executing a software application which causes the first processor to - receive the sensor data from the plurality of sensors positioned about the real property, perform a first processing function of analyzing the sensor data to identify anomalous data and non-anomalous data in the sensor data as the sensor data is received and discarding the non-anomalous data, thereby reducing an amount of data for analysis, and, transmit the anomalous data as the anomalous data is identified; and a remote server computer including a second processor configured to - receive the anomalous data transmitted by the first processor, perform a second processing function of analyzing the anomalous data, and recommend the insurance premium based upon the analysis of the anomalous data.  
Applicant representative amended claim 1, dated October 14, 2020. Additionally, Applicant states that, “The claimed invention improves this technology by using ‘[m]ulti-stage processing [which] leverages the computational power of modern mobile devices to reduce the workload of the server-side processors, and thereby provides more efficient processing, faster turn-around times, and reduced costs for data-intensive telematics programs.’ (Id, para. [0020].) The amended claims clearly set forth this multi-stage processing wherein the first local processor analyzes and reduces the data thereby reducing the processing burden on the second processor. Applicant respectfully asserts that this is an improvement to the technology of information processing in the context of a telematics-based monitoring environment, not a mere improvement in a business process.” Id. at pg. 8.” 
The Examiner respectfully disagrees.  
The claims are directed to abstract ideas such as methods of organizing human activity. Specifically, they recite the abstract idea of "collecting and processing information relevant to setting an insurance premium for a property" as stated in the Office Action. 
However, Applicant’s arguments are not persuasive. See representative claim 1 above. As shown above in independent claims 1, and similarly in claims 13 and 14, Applicant’s claims are not directed to an improvement in technology by using “"[m]ulti-stage processing [which] leverages the computational power of modern mobile devices , as stated by Applicant pg. 8; rather; and in contrast, the claims are directed to the abstract idea of collecting and processing information relevant to setting an insurance premium for a property. See Applicant’s Specification at least at ¶ [0007]-[0008]).	
The Examiner however disagrees, at least because receiving, transmitting, and analyzing of data…, is interpreted as merely collecting and processing information. Thus, the Examiner’s position remains. 
Regarding Applicant’s position that, “…The claimed invention improves this technology by using "[m]ulti-stage processing [which] leverages the computational power of modern mobile devices to reduce the workload of the server-side processors, and thereby provides more efficient processing, faster turn-around times, and reduced costs for data-intensive telematics programs." Id. The Examiner respectfully disagrees. The claim limitations when taken separately and in combination fail to reflect an improvement in computers or another technology or technical field.
The additional elements recited in Applicant’s claims do not integrate the abstract idea into a practical application at least because they fail to impose any meaningful limits on practicing the abstract idea, and are at a high level of generality. The additional claim elements add no more than an insignificant extra-solution activity to the judicial exception,  as the elements are incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). 
For example, referring to Applicant’s Specification at [0027] disclosing, “…Alternatively, the software application may discard or otherwise ignore the non-anomalous data if, for example, it is not deemed sufficiently valuable to transmit, in which case any score, report, decision, or recommendation may be based only on the anomalous data.”  Moreover, the claims as a whole are no more than a drafting effort designed to monopolize the exception, as they fail to integrate the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Further, per the October 2019 Patent Eligibility Guidance Update, “…it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Id. at pg. 13. Applicant’s position is that The claimed invention improves this technology by using [m]ulti-stage processing [which] leverages the computational power of modern mobile devices to reduce the workload of the server-side processors, and thereby provides more efficient processing, faster turn-around times, and reduced costs for data-intensive telematics programs; however, the additional claim limitations when taken individually and in combination, merely improve the business process of processing information relevant to setting an insurance premium for property, by improving process efficiency, faster turn-around times, and reduced costs for the abstract idea of, collecting and processing information relevant to setting an insurance premium for a property. Therefore, the additional claim limitations fail to reflect an improvement in computers or another technology or technical field. Accordingly, the claims fail to recite a specific technical, improvement in technology.  
Regarding Applicants remarks regarding the 103 rejections, Applicant states “Claim 1, claim 13 and claim 14 as discussed above recites, among other things, receiving sensor data by a first processor of a local device. The claims also recite that the first processor analyzes the sensor data to identify anomalous data and ignore non-anomalous data. As described above, Applicant respectfully submits that nothing in Ling discloses or suggests that the mobile device 300 does such an analysis of the received sensor data. For example, cited paragraph 0146 of Ling makes no mention of a local device processor performing a first processing function of analyzing the sensor data to identify anomalous data and non-anomalous data in the sensor data as the sensor data is received and discarding the non-anomalous data, thereby reducing an amount of data for analysis. The Fadell reference also fails to teach what Ling lacks and as such the claims are in condition for allowance.” The Examiner disagrees. 
Ling at least at [0187] Ling teaches of a local device processor performing a first processing function of analyzing the sensor data to identify anomalous data and non-anomalous data in the sensor data as the sensor data is received… For example, acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server. In some devices, acceleration or deceleration data elements may be monitored directly or indirectly from one or more vehicle accelerometers or devices that may measure acceleration and/or deceleration. Additionally, Ling at [0146] teaches, when the system is started 100, a data capture may be initiated by a trigger event 102 which may include, but is not limited to {Acceleration / Velocity} Threshold. 
As such, Applicant’s arguments are not persuasive. Furthermore, Applicant's additional art arguments are considered moot due to the new grounds of rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, the system as set forth in claim 1, wherein the local electronic device is mounted {at the property} ...; There is no antecedent basis for “the property” in this claim limitation. Applicant is requested to modify for clarification. 
As a result claim 2 is rejected as being indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 13 and 14 are directed to a system (claim 1) a system (claim 13), and a method (claim 14). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, claims 1 and 13 recite a system while claim 14 recites a method, e.g., of organizing human activity, as described further below. 
Using limitations of amended claim 13 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): 
13. A system for collecting and processing information relevant to setting an insurance premium for real property, the system comprising: a plurality of sensors located to generate sensor data representing a plurality of conditions of the real property wherein the sensor data includes data representing doors or windows, security lighting, thermal, audio, smoke, and security alarms; a local electronic device including a first processor, the first processor executing a software application which causes the first processor to - receive the sensor data from the plurality of sensors positioned about the real property, perform a first processing function of analyzing the sensor data to identify anomalous data in the sensor data as the anomalous data is received, wherein the anomalous data includes open and unlocked doors or windows, non-use of security lighting, and activation of thermal, audio, smoke, or security alarms, and generate a score or summary of non-anomalous data, thereby reducing an amount of data for analysis, and transmit the anomalous data as the anomalous data is identified and the generated score or summary of the non-anomalous data; and a remote server computer including a second processor configured to - receive the anomalous data and the score or summary of the non- anomalous data transmitted by the first processor, perform a second processing function of analyzing the anomalous data and the score or summary of the non-anomalous data and generating a report including a score, transmit the report to the local electronic device for display, and recommend the insurance premium based upon the analysis of both the anomalous data and the score or summary of the non-anomalous data.  

These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, system and methods for collecting and processing information relevant to setting an insurance premium {claims 1, 13 and 14}; which is a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors. The general recitation of using sensors, a local electronic device having a processor and executing a program, and a remote server computer including a second processor, do not take the claim out of the methods of organizing human activity grouping of abstract ideas. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, {performing} a first processing function of analyzing the sensor data…; {generating} a score or summary of non-anomalous data, thereby reducing an amount of data for analysis; {transmitting} the anomalous data as the anomalous data is identified and the generated score or summary of the non-anomalous data; {receiving} the anomalous data and the score or summary of the non-anomalous data; {performing} a second processing function of analyzing the anomalous data and the score or summary of the non-anomalous data and generating a report including a score; {transmitting} the report to the local electronic device for display; and {recommending} an insurance premium based upon the analysis of both the anomalous data and the score or summary of the non-anomalous data.  

These functions are recited at a high level of generality (i.e., as a general means of receiving, analyzing, and transmitting data (e.g., relevant to setting an insurance premium for real property), which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Further, upon further analysis of the additional elements including, a local electronic device including a first processor, the first processor executing a software application which causes the first processor to - receive the sensor data; and, a remote server computer including a second processor configured to - receive the anomalous data and the score or summary of the non-anomalous; and {transmitting} the report to the local electronic device for display, and {recommending} an insurance premium are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions e.g., {receiving} sensor data and {identifying} features within the sensor data corresponding to risk events, such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that additional limitations {performing} a first processing function of analyzing the sensor data…; {generating} a score or summary of non-anomalous data, thereby reducing an amount of data for analysis; {transmitting} the anomalous data as the anomalous data is identified and the generated score or summary of the non-anomalous data, as discussed above, amount no more than mere instructions to apply the exception using generic computer components. In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is  well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed. Accordingly, the receiving and transmitting limitations are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the claims dependent on claims 1, 13, and 14, when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above. Further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 2, 4-6, 8-12, 15, 17-20 merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Thus, analyzing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claims 1-2, 4-6, 8-15 and 17-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-15 and 17-20, are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2013/0013347 A1 to Ling et al. (hereinafter, “Ling”), in view of U.S. Pub. No. 2015/0156031 A1 to Fadell et al. (hereinafter, "Fadell").

(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
	Ling teaches:
1. A system for collecting and processing information relevant to setting an insurance premium for a real property, the system comprising: a local electronic device including a first processor, the first processor executing a software application which causes the first processor to - receive the sensor data from the plurality of sensors positioned about the real property, 
The Examiner interpretation of Applicant’s claimed: [a] system for collecting and processing information relevant to setting an insurance premium {for a real property}… is not exclusive to setting an insurance premium for “Real Property.” The interpretation of this limitation differs for claims 13 and 14 as analyzed below.
See Ling, at least at Figs. 1-2; Abstract, [0146], [0189], and [0204] disclosing a system for gathering information for an assessment of an insurance premium; ¶¶ [0048] teaching determining the cost to protect against a risk of loss, such as damage or injury to the vehicle or machine itself ... {or to other vehicles or property}; [0146], [0189], and [0204] disclosing a system for gathering information for an assessment of an insurance premium 
perform a first processing function of analyzing the sensor data to identify anomalous data and non-anomalous data in the sensor data as the sensor data is received and discarding the non-anomalous data, thereby reducing an amount of data for analysis, and,
See Applicant Specification at [0027] Alternatively, the software application may discard or otherwise ignore the non-anomalous data if, for example, it is not deemed sufficiently valuable to transmit, in which case any score, report, decision, or recommendation may be based only on the anomalous data.
See Ling at least at Fig. 3; ¶¶ [0061], [0066], [0188], [0146] and [0197] disclosing an on-board portable mobile device 300 monitoring and recording the output of sensors and operator actions to assess a level of risk or determine a price or cost of insurance; Ling at least at [0187] teaches of a local device processor performing a first processing function of analyzing the sensor data …For example, acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server. 
transmit the anomalous data as the anomalous data is identified; and a remote server computer including a second processor configured to - receive the anomalous data transmitted by the first processor, 
Ling, at least at ¶¶ [0189] and [0197] disclosing that trigger event data may be transmitted in real-time
perform a second processing function of analyzing the anomalous data, and recommend the insurance premium based upon the analysis of the anomalous data.
Ling, at least at ¶¶ [0062], [0187], [0189], and [0197] disclosing that trigger events may be derived from measured data retained at a remote server; See Ling, at least at Fig. 7, ¶¶ [0188] and [0189] disclosing that sensor data may indicate the need for an action; further disclosing that, in an insurance application, it may result in an assessment of a premium, or a surcharge or discount to a premium, during an insurance billing process. 

Ling does not explicitly teach but Fadell teaches: 

a plurality of sensors located to generate sensor data representing a plurality of conditions of the real property wherein the sensor data includes data representing doors or windows, security lighting, thermal, audio, smoke, and security alarms; 
Fadell ¶¶ [0057], [0092], and [0054] teaching, sensors detecting a person's approach to or departure from a location (e.g., an outer door); Fadell at [0057] teaching, still further, in some embodiments, the smart-home environment 100 of FIG. 1 includes one or more intelligent, multi-sensing, network-connected appliances 113 (herein after referred to as “smart appliances 113”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, indoor or outdoor lighting [e.g., security lighting]...; see also Fadell at [0092] teaching, rules-based inference engines or artificial intelligence techniques that draw useful conclusions from the sensed information (e.g., if there is only a single occupant present in the home, then that is the person whose immediate space should be kept at a comfortable temperature, and the selection of the desired comfortable temperature [i.e., thermal] should correspond to that occupant's particular stored profile; Fadell at [0092] teaching, audio techniques (e.g., voice, sound pattern, vibration pattern recognition); Fadell at [0054] teaching, the smart hazard detector 104 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide); see also Fadell at ¶ [0160] teaching, arming security systems, turning on outdoor and indoor lights to deter home invasion, sounding alarms [security alarms] to wake up and warn sleeping occupants of a nearby fire, etc.).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to include property sensor data including doors or windows, security lighting; and thermal, audio, smoke, and security alarms as taught by Fadell, being in the same field of endeavor of analyzing sensor data that influences property related insurance decisions, Fadell at least at ¶¶ [0060] and [0122]. Furthermore, it would have been obvious to one having ordinary skill in the art to modify the system taught by Ling to include the sensor data for real property of Fadell discussed above, as such sensors can provide additional security to property such as real property. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for to generate and process sensor data representing a plurality of conditions of real property as taught in Fadell at least at [Abstract], ¶¶ [0056], [0060] and [0122]

Regarding claim 2:
Ling teaches:
2. The system as set forth in claim 1, wherein the local electronic device is mounted at the property, and the anomalous data is transmitted over a wireless communication network to the remote server computer.  
Ling, at least at ¶¶ [0061] and [0062] disclosing that an in-vehicle data bus 304 may be {mounted} connected to the on-board device 300 through a virtual or physical connector, such as, for example, a vehicle connector compliant with SAE-1962 or On Board Diagnostic connector; Ling, at least at Figs. 3-4, ¶¶ [0062], [0065], [0069], [0187], [0189]-[0190], and [0197] disclosing an exemplary vehicle architecture that includes a vehicle processor or onboard computer interfaced to a monitoring device that communicates selective data to a remote destination; Ling further disclosing that trigger events requiring action may be stored in a second logically distinct portion of a memory before being transferred to a network or a central control center which may take further action. Further, Ling discloses in some systems, the insured or potential customer 206 may communicate directly with the insurer 208 through a wireless or a physical communication link 418 (FIG. 4) that may include a publicly accessible distributed network, such as the Internet 218

Regarding claim 4:
Ling teaches:
4. The system as set forth in claim 1, wherein the anomalous data includes open and unlocked doors or windows, non-use of security lighting, and activation of thermal, audio, smoke, or security alarms.
See Ling, at least at ¶ [0108] disclosing that sensor data monitored and or recorded by device 300 include “anti-theft disable” [i.e., non-use of security alarms]; See Applicant’s Specification at ¶ [0009] describing “anomalous data”).

Regarding claim 5:
Ling teaches:
5. The system as set forth in claim 1, wherein the anomalous data is defined objectively.
See Ling, at least at ¶ [0049] disclosing that the system or method may measure or monitor machine operation; Ling discloses when the system is started 100, a data capture may be initiated by a trigger event 102 [based on set thresholds e.g., acceleration and velocity thresholds at [0149]-[0150]; further disclosing, where the machine is a vehicle, a user may monitor and/or adjust his/her insurance costs by adjusting his/her driving behavior

Regarding claim 6:
Ling teaches:
6. The system as set forth in claim 1, wherein the anomalous data is defined subjectively.
See Ling, at least at ¶ [0067] disclosing that device 300 may communicate with one or more machine or vehicle components to acquire information from the vehicle that describe or represent vehicle operation or characteristics, or driving behavior. Furthermore, Ling discloses that an optional driver input interface or console 410 may allow the driver to input data to satisfy or respond to one or more threshold factors or requests

Regarding claim 8:
Ling teaches:
8. The system as set forth in claim 1, the remote server computer being further configured to generate a report based on the anomalous data, wherein the report includes a score, and to transmit the report to the local electronic device for display.
8. The system as set forth in claim 1, the remote server computer being further configured to generate a report based on the anomalous data, wherein the report includes a score, and to transmit the report to the local electronic device for display.

Regarding claim 9:
Ling teaches:
9. The system as set forth in claim 8, wherein the report is generated daily, weekly, monthly, or quarterly.
See Ling, at least at FIGS. 10-17 and ¶ [0245] disclosing that the information is presented on an annualized or customized basis. Further, Ling discloses that in FIG. 8, the logging start and stop parameters 832 and 834 indicate that the summarized data was collected over a 31 day period



Regarding claim 10:
Ling teaches:
10. The system as set forth in claim 1, the software application being further configured to store non-anomalous data or a summary thereof, and to transmit the non-anomalous data or the summary thereof at an off-peak time.
Ling, at least at ¶ [0188-0190] where Ling discloses that in a synchronous mode, the recording process may be implemented by monitoring and storing the data in a local buffer after/at pre-selected selected time periods e.g., that may comprise a cycle time of a processor or controller of the device 300 or a longer period, such as about every thirty seconds of vehicle use; See also Ling ¶ [0062], disclosing that in some systems, a wireless network may provide connectivity when the wireless network or a wireless service provider indicates a channel capacity or excess channel capacity to transfer some or all of the desired data to a destination

Regarding claim 11:
Ling teaches:
11. The system as set forth in claim 10, the remote server computer being further configured to - receive and analyze the non-anomalous data or the summary thereof, 
See Ling ¶ [0187], disclosing that acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server
generate a report based on the anomalous data and the non-anomalous data or the summary thereof, 
See Ling, at least at FIGS. 10-17 and ¶ [0209] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220; Ling further disclosing that through remote software that allows users to view documents and files and software related to those documents, a user may view sensor data, event data, ratings, and/or analysis
wherein the report includes a score, and to
See Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing that in time, an insurer may use the accumulated underwriting, rating, or driver score information from individual customers 520 to establish relationships between users or user profiles and levels of risk
transmit the report to the local electronic device for display, and 
See Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220
recommend the insurance premium based on both the anomalous data and the non-anomalous data or the summary thereof.
See Ling, at least at Fig. 7, ¶¶ [0188] and [0189] disclosing that some systems may classify or divide events into two or more classes or grouping. Two groupings may include those requiring immediate action and those not requiring immediate action, but useful for determining a cost of insurance, measuring risk, or monitoring performance. Those useful for determining a cost of insurance or measuring risk may be stored in a file with other recorded vehicle sensor information in a logically distinct portion of a memory

Regarding claim 12:
Ling teaches:
The system as set forth in claim 11, wherein the report is generated daily, weekly, monthly, or quarterly.
See Ling, at least at FIGS. 10-17 and ¶ [0245] disclosing that the information is presented on an annualized or customized basis. Further, Ling discloses that in FIG. 8, the logging start and stop parameters 832 and 834 indicate that the summarized data was collected over a 31 day period


Regarding claim 13:
Ling teaches:
A system for collecting and processing information relevant to setting an insurance premium for real property, the system comprising: {…} a local electronic device including a first processor, 
[0146], [0189], and [0204] disclosing a system for gathering information for an assessment of an insurance premium
the first processor executing a software application which causes the first processor to - receive the sensor data from the plurality of sensors positioned about the real property, 
Ling, at least at Figs. 1-2; Abstract, [0146], [0189], and [0204] disclosing a system for gathering information for an assessment of an insurance premium; ¶¶ [0048] teaching determining the cost to protect against a risk of loss, such as damage or injury to the vehicle or machine itself ... {or to other vehicles or property};
perform a first processing function of analyzing the sensor data to identify anomalous data in the sensor data as the anomalous data is received,
Ling at least at [0187] teaches of a local device processor performing a first processing function of analyzing the sensor data …For example, acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server.  
wherein the anomalous data includes open and unlocked doors or windows, non-use of security lighting, and activation of thermal, audio, smoke, or security alarms, and 
See Ling, at least at ¶ [0108] disclosing that sensor data monitored and or recorded by device 300 include “anti-theft disable” [i.e., non-use of security alarms]; See Applicant’s Specification at ¶ [0009] describing “anomalous data”).
generate a score or summary of non-anomalous data, thereby reducing an amount of data for analysis, and 
Ling, at least at FIGS. 10-17 and ¶ [0209] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220; Ling further disclosing that through remote software that allows users to view documents and files and software related to those documents, a user may view sensor data, event data, ratings, and/or analysis
transmit the anomalous data as the anomalous data is identified and the generated score or summary of the non-anomalous data; and a 
See Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220
remote server computer including a second processor configured to - receive the anomalous data and the score or summary of the non- anomalous data transmitted by the first processor, perform a second processing function of analyzing the anomalous data and the score or summary of the non-anomalous data and 
See Ling ¶ [0187], disclosing that acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server; Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing that in time, an insurer may use the accumulated underwriting, rating, or driver score information from individual customers 520 to establish relationships between users or user profiles and levels of risk
generating a report including a score, transmit the report to the local electronic device for display, and recommend the insurance premium based upon the analysis of both the anomalous data and the score or summary of the non-anomalous data.
See Ling, at least at FIGS. 10-17 and ¶ [0209] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220; Ling further disclosing that through remote software that allows users to view documents and files and software related to those documents, a user may view sensor data, event data, ratings, and/or analysis

Ling does not explicitly teach but Fadell teaches:

a plurality of sensors located to generate sensor data representing a plurality of conditions of the real property wherein the sensor data includes data representing doors or windows, security lighting, thermal, audio, smoke, and security alarms;
Fadell ¶¶ [0057], [0092], and [0054] teaching, sensors detecting a person's approach to or departure from a location (e.g., an outer door); Fadell at [0057] teaching, still further, in some embodiments, the smart-home environment 100 of FIG. 1 includes one or more intelligent, multi-sensing, network-connected appliances 113 (herein after referred to as “smart appliances 113”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, indoor or outdoor lighting [e.g., security lighting]...; see also Fadell at [0092] teaching, rules-based inference engines or artificial intelligence techniques that draw useful conclusions from the sensed information (e.g., if there is only a single occupant present in the home, then that is the person whose immediate space should be kept at a comfortable temperature, and the selection of the desired comfortable temperature [i.e., thermal] should correspond to that occupant's particular stored profile; Fadell at [0092] teaching, audio techniques (e.g., voice, sound pattern, vibration pattern recognition); Fadell at [0054] teaching, the smart hazard detector 104 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide); see also Fadell at ¶ [0160] teaching, arming security systems, turning on outdoor and indoor lights to deter home invasion, sounding alarms [security alarms] to wake up and warn sleeping occupants of a nearby fire, etc.).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to include property sensor data including doors or windows, security lighting; and thermal, audio, smoke, and security alarms as taught by Fadell, being in the same field of endeavor of analyzing sensor data that influences property related insurance decisions, Fadell at least at ¶¶ [0060] and [0122]. Furthermore, it would have been obvious to one having ordinary skill in the art to modify the system taught by Ling to include the sensor data for real property of Fadell discussed above, as such sensors can provide additional security to property such as real property. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for to generate and process sensor data representing a plurality of conditions of real property as taught in Fadell at least at [Abstract], ¶¶ [0056], [0060] and [0122]

Regarding claim 14:
Ling teaches:
14. A computer-implemented method for collecting and processing information relevant to setting an insurance premium for real property, the computer-implemented method comprising: {…}
Ling, at least at Figs. 1-2; Abstract, [0146], [0189], and [0204] disclosing a system for gathering information for an assessment of an insurance premium; ¶¶ [0048] teaching determining the cost to protect against a risk of loss, such as damage or injury to the vehicle or machine itself ... {or to other vehicles or property}; [0146], [0189], and [0204] disclosing a system for gathering information for an assessment of an insurance premium 
performing a first processing function by the first processor of analyzing the sensor data to identify anomalous data in the sensor data as the anomalous data is received and ignore non-anomalous data, thereby reducing the amount of data for analysis; transmitting by the local electronic device the anomalous data as the anomalous data is identified; 
See Applicant Specification at [0027] Alternatively, the software application may discard or otherwise ignore the non-anomalous data if, for example, it is not deemed sufficiently valuable to transmit, in which case any score, report, decision, or recommendation may be based only on the anomalous data.
See Ling at least at Fig. 3; ¶¶ [0061], [0066], [0188], [0146] and [0197] disclosing an on-board portable mobile device 300 monitoring and recording the output of sensors and operator actions to assess a level of risk or determine a price or cost of insurance; Ling at least at [0187] teaches of a local device processor performing a first processing function of analyzing the sensor data …For example, acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server.
receiving by a remote server computer including a second processor the anomalous data transmitted by the local electronic device; 
See Ling ¶ [0187], disclosing that acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server; further, Ling teaches, at least at ¶¶ [0189] and [0197] disclosing that trigger event data may be transmitted in real-time
performing a second processing function by the second processor of analyzing the anomalous data to determine an estimated property score based on at least one of a number or frequency of anomalies represented by the anomalous data; and 
Ling, at least at FIGS. 10-17 and ¶ [0209] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220; Ling further disclosing that through remote software that allows users to view documents and files and software related to those documents, a user may view sensor data, event data, ratings, and/or analysis
recommending by the remote server computer the insurance premium based upon the estimated property score.
Ling, at least at Fig. 7, ¶¶ [0188] and [0189] disclosing that sensor data may indicate the need for an action; further disclosing that, in an insurance application, it may result in an assessment of a premium, or a surcharge or discount to a premium, during an insurance billing process.

Ling does not explicitly teach but Fadell teaches:

generating by a plurality of sensors located to generate sensor data representing a plurality of conditions of the real property wherein the sensor data includes data representing doors or windows, security lighting, thermal, audio, smoke, and security alarms; receiving by a local electronic device including a first processor, the sensor data from the plurality of sensors positioned about the real property;
Fadell ¶¶ [0057], [0092], and [0054] teaching, sensors detecting a person's approach to or departure from a location (e.g., an outer door); Fadell at [0057] teaching, still further, in some embodiments, the smart-home environment 100 of FIG. 1 includes one or more intelligent, multi-sensing, network-connected appliances 113 (herein after referred to as “smart appliances 113”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, indoor or outdoor lighting [e.g., security lighting]...; see also Fadell at [0092] teaching, rules-based inference engines or artificial intelligence techniques that draw useful conclusions from the sensed information (e.g., if there is only a single occupant present in the home, then that is the person whose immediate space should be kept at a comfortable temperature, and the selection of the desired comfortable temperature [i.e., thermal] should correspond to that occupant's particular stored profile; Fadell at [0092] teaching, audio techniques (e.g., voice, sound pattern, vibration pattern recognition); Fadell at [0054] teaching, the smart hazard detector 104 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide); see also Fadell at ¶ [0160] teaching, arming security systems, turning on outdoor and indoor lights to deter home invasion, sounding alarms [security alarms] to wake up and warn sleeping occupants of a nearby fire, etc.).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to include property sensor data including doors or windows, security lighting; and thermal, audio, smoke, and security alarms as taught by Fadell, being in the same field of endeavor of analyzing sensor data that influences property related insurance decisions, Fadell at least at ¶¶ [0060] and [0122]. Furthermore, it would have been obvious to one having ordinary skill in the art to modify the system taught by Ling to include the sensor data for real property of Fadell discussed above, as such sensors can provide additional security to property such as real property. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for to generate and process sensor data representing a plurality of conditions of real property as taught in Fadell at least at [Abstract], ¶¶ [0056], [0060] and [0122]

Regarding claim 15:
Ling teaches:
15. The computer-implemented method as set forth in claim 14, wherein the local electronic device is mounted at the property, and the anomalous data is transmitted over a wireless communication network to the remote server computer.
Ling discloses that the anomalous data is transmitted over a wireless communication network to the remote server computer; see also Ling, at least at Figs. 3-4, ¶¶ [0062], [0065], [0069], [0187], [0189]-[0190], and [0197] disclosing an exemplary vehicle architecture that includes a vehicle processor or onboard computer interfaced to a monitoring device that communicates selective data to a remote destination; Ling further discloses a vehicle linked to remote control center 416 before trigger events are transferred to a remote memory e.g., a “remote server”

Regarding claim 17:
Ling teaches:
17. The computer-implemented method as set forth in claim 14, wherein the anomalous data includes open and unlocked doors or windows, non-use of security lighting, and activation of thermal, audio, smoke, or security alarms.
Ling, at least at ¶ [0196] disclosing that event data may warn a driver that the driver is within a dangerous or restricted area; see also Ling, at least at ¶ [0108] disclosing that data monitored and or recorded by device 300 include “anti-theft disable,” [i.e., non-use of security alarms]; See Applicant’s Specification at ¶ [0009] describing “anomalous data”

Regarding claim 18:
Ling teaches:
18. The computer-implemented method as set forth in claim 14, further including generating by the remote server computer a report based on the anomalous data, wherein the report includes a score, and 
See Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin web server 220; see also Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing that in time, an insurer may use the accumulated underwriting, rating, or driver score information from individual customers 520 to establish relationships between users or user profiles and levels of risk
transmitting the report to the local electronic device for display.
See Ling, at least at FIGS. 10-17 and ¶¶ [0065], [0209]-[0212] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin web server 220; Ling further discloses remote software that allows users to view documents and files related to those documents, a user may view sensor data, event data, ratings, and/or analysis

Regarding claim 19:
Ling teaches:
19. The computer-implemented method as set forth in claim 14, further including storing by the local electronic device non-anomalous data or a summary thereof, and 
Ling, at least at ¶ [0188-0190] where Ling discloses that in a synchronous mode, the recording process may be implemented by monitoring and storing the data in a local buffer after/at pre-selected selected time periods e.g., that may comprise a cycle time of a processor or controller of the device 300 or a longer period, such as about every thirty seconds of vehicle use; 
transmitting the non-anomalous data or the summary thereof at an off-peak time.
Ling ¶ [0062], disclosing that in some systems, a wireless network may provide connectivity when the wireless network or a wireless service provider indicates a channel capacity or excess channel capacity {e.g., off-peak} to transfer some or all of the desired data to a destination

Regarding claim 20:
Ling teaches:
20. The computer-implemented method as set forth in claim 19, further including - receiving and analyzing by the remote server computer the non-anomalous data or the summary thereof,
See Ling ¶ [0187], disclosing that acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server 
generating by the remote server computer a report based on the anomalous data and the non-anomalous data or the summary thereof, wherein the report includes a score, and 
See Ling, at least at FIGS. 10-17 and ¶ [0209] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220; Ling further disclosing that through remote software that allows users to view documents and files and software related to those documents, a user may view sensor data, event data, ratings, and/or analysis; Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] {generating reports including a score used in establishing levels of risk}
transmitting the report to the local electronic device for display, and 
See Ling, at least at FIGS. 10-17 and ¶¶ [0209]-[0212] disclosing Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220
recommending by the remote serve computer the insurance premium based on both the anomalous data and the non-anomalous data or the summary thereof.
See Ling, at least at Fig. 7, ¶¶ [0188] and [0189] disclosing that some systems may classify or divide events into two or more classes or grouping. Two groupings may include those requiring immediate action and those not requiring immediate action, but useful for determining a cost of insurance, measuring risk, or monitoring performance. Those useful for determining a cost of insurance or measuring risk may be stored in a file with other recorded vehicle sensor information in a logically distinct portion of a memory

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20170091870 A1 to Trainor. 
(2) U.S. Patent Application Publication US-20130302758-A1 to Wright.
(3) U.S. Patent Application Publication US-20180068392-A1 to Bowes et al.
(4) U.S. Patent Application Publication US-20080065427-A1 to Helitzer et al.
(5) U.S. Patent Application Publication US-20180182182-A1 to Meyer et al.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694